OPINION AND ORDER
The Board of Governors of the Kentucky Bar Association found respondent, John W. Kirk, guilty of violating DR 1-102(A)(4) for misrepresenting to an insurance company the status of a former employee injured in an automobile accident so that the individual could obtain workers’ compensation benefits. The Board recommended that respondent be suspended for fifty-nine (59) days.
Kirk has filed a Notice for Review pursuant to SCR 3.370(6). We deny respondent’s request for review and adopt the decision of the Board of Governors.
Respondent is hereby suspended from the practice of law for fifty-nine (59) days. The respondent is directed to pay the costs of these proceedings.
All concur.